Citation Nr: 1110717	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1979 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) following a September 2010 decision from the Court of Appeals for Veterans Claims (CAVC or the "Court") set aside a February 2009 Board decision denying the claims on appeal and remanding the claims back to the Board for further development.

Originally, these claims were before the Board on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The Veteran had a hearing before the Board in September 2006 and the transcript is of record.

The case was also previously brought before the Board in February 2007, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the veteran in the development of his claims, to include affording him a VA examination. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims he has chronic neck and mid-back problems as a result of his military service.  Specifically, he indicated he did a lot of ammunition loading in the military requiring him to carry heavy loads.  He further indicates his back bothered him in the military, but he did not seek formal treatment until after service.

The Board denied this claim in February 2009 finding the most persuasive medical evidence indicated the Veteran's current spine diagnoses are unrelated to his military service.  That is, the Veteran was afforded a VA examination in July 2007 and another examiner offered an additional opinion in September 2007.  Both examiners opined that it is unlikely the Veteran's cervical and thoracic spine disorders are related to his MOS.  The examiners found the service treatment records to be completely silent as to complaints, treatment or diagnoses relevant to the spine.  While the Veteran indicated complaining would have been frowned upon, the examiners found noteworthy that the Veteran did seek treatment for other unrelated aches and pains while on active duty.  

The CAVC, in a September 2010 decision, set aside the Board's decision indicating the 2009 decision did not address all the relevant medical evidence, to include private positive medical opinions, nor did the Board independently render a decision with regard to the credibility of the Veteran's statements.  Rather, the CAVC indicates the Board accepted the VA examiner's conclusions regarding credibility.

This claim is complicated because the Veteran does have a lengthy history of cervical and thoracic spine problems, to include cervical fusion in 1994.  The Veteran, however, also received worker's compensation beginning in 2002 because of a work-related spine injury.  While the Veteran focuses on his MOS requiring him to lift heavy loads, his post-service occupation also was labor intensive and required heavy lifting.  

In support of his claim, the Veteran supplied lay statements from fellow servicemen who served with him indicating they recall the Veteran complaining of a sore neck and back as well as indicating it was looked down upon to complain of such aches and pains.  The servicemen also detailed the labor intensiveness of their job that they shared with the Veteran loading heavy equipment.  The Veteran's DD-214, moreover, confirms the Veteran served in the military as an aviation ordinance missile technician.  

As indicated above, the Veteran did submit private medical opinions by Dr. Cullen and Dr. Bobb dated in July 2005 and August 2005 respectively.  Both physicians indicate a possibility that the Veteran's in-service activities could have contributed to the degenerative condition of his thoracic and cervical spine.  Dr. Bobb indicated a "high probability" that the Veteran's in-service job would have affected the degenerative process of his spine.  The physicians, however, did not start treating the Veteran until after his work-related problems in 2002.  Neither physician, moreover, reconciles what if any impact the Veteran's work related injury may have had on his spine conditions.  Indeed, neither physician even addresses the Veteran's post-service occupation and post-service injuries.  

The Board also notes the Veteran's private treatment records indicate the Veteran's statements recalling back pain in the 1980s, after his military service.  This is in stark contrast to the Veteran's claim that back pain began while on active duty in the military.  It is unclear whether Dr. Cullen or Dr. Bobb had all the accurate facts in rendering their opinions.

In contrast, the 2007 VA examiners reviewed the entire claims folder, to include private medical opinions, and the examiners noted the Veteran's post-service occupation as well as the Veteran's contention that he noticed back pain in the early 1980s, shortly after separation from the military.  Even so, the examiners did not specifically reconcile the opinion proffered with the other private opinions of record.  While the examiners noted the Veteran's service treatment records were silent as to complaints, treatment or diagnoses, the examiners did not specifically address the lay statements of record recalling the Veteran's in-service complaints of back pain.  Although the Board has no reason to suspect the examiners did not review this evidence in rendering the opinion, in light of the CAVC decision here, the Board finds clarification is warranted.  

The AMC should also take this opportunity to obtain any additional private medical records that may be relevant to the Veteran's claims.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all private physicians who provide treatment for his cervical and thoracic spine disorders, to include Dr. Cullen and Dr. Bobb.  The Veteran should be asked to complete release forms authorizing VA to request his treatment records from any identified physician.  These medical records should then be requested, and the RO should specify that actual treatment records, as opposed to summaries, are needed. All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2.  After obtaining the above evidence, to the extent available, schedule the Veteran for an appropriate VA examination for the claimed conditions of cervical and thoracic spine disorders to determine that nature and likely etiology of any and all found spine conditions in light of the Veteran's MOS and lay statements recalling the Veteran's in-service complaints of back pain (loading ammunition) versus the Veteran's post-service occupation (as a machinist) and subsequent injuries and treatment. Specifically, the examiner must address whether it is at least as likely as not that any cervical and/or thoracic spine disorders are etiologically related to his period of active service.

The claims folder, to include a copy of this Remand, must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving all conflicting evidence, to include the opinions proffered by Dr. Cullen and Dr. Bobb which suggest a nexus between his spine disorders and service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3. After the above is complete, readjudicate the Veteran's claims. If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


